Exhibit 10.1

 

FIFTH AMENDMENT

TO CREDIT AND SECURITY AGREEMENT

 

THIS FIFTH AMENDMENT TO CREDIT & SECURITY AGREEMENT, dated as of October 25,
2004 (this “Amendment”), is entered into by and between LP RECEIVABLES
CORPORATION, as borrower (the “Borrower”), LOUISIANA-PACIFIC CORPORATION
(“Louisiana Pacific”), as master servicer (the “Master Servicer”), BLUE RIDGE
ASSET FUNDING CORPORATION, as lender (the “Lender”), the committed banks named
therein and WACHOVIA BANK, NATIONAL ASSOCIATION (successor in interest to
Wachovia Bank, N.A.), as administrative agent (the “Administrative Agent”). 
Capitalized terms used and not otherwise defined herein are used as defined in
the Agreement (as defined below and amended hereby).

 

WHEREAS, the parties hereto have entered into that certain Credit and Security
Agreement, dated as of November 15, 2001 (as amended to the date hereof, the
“Agreement”);

 

WHEREAS, the parties hereto wish to amend the Agreement as hereinafter set
forth;

 

NOW THEREFORE, in consideration of the premises and the other mutual covenants
contained herein, the parties hereto agree as follows:

 

SECTION 1.  Amendments. The Agreement is, as of the Effective Date defined
below, hereby amended as follows:

 

(a)           Section 4.7 of the Agreement is hereby deleted.

 

(b)           Section 9.1(h) of the Agreement is hereby amended by replacing
subclause (i) thereof with the following:

 

(i)            the three-month rolling average Delinquency Ratio shall exceed
1.75%,

 

(c)           Section 9.1 of the Agreement is hereby amended by adding the
following paragraph (u):

 

(u)           During any period when the aggregate principal amount of Advances
exceeds fifty percent (50%) of the Borrowing Limit, the Master Servicer (for so
long as Louisiana Pacific is the Master Servicer) shall fail to satisfy any of
the financial tests set forth in Annex A to the Agreement that is applicable
during such period.

 

(d)           Clause (iv) of the definition of “Amortization Date” in Exhibit I
to the Agreement is hereby amended and restated to read as follows:

 

(iv)  October 25, 2007.

 

--------------------------------------------------------------------------------


 

(e)           The definition of “Blue Ridge Termination Date” in Exhibit I to
the Agreement is hereby amended and restated to read as follows:

 

Blue Ridge Termination Date:  October 25, 2007 or such later date as may be
agreed in writing from time to time by Borrower, Master Servicer, the Lender and
the Administrative Agent.

 

(f)            The definition of “Commitment Termination Date” in Exhibit I to
the Agreement is hereby amended and restated to read as follows:

 

Commitment Termination Date:  With respect to each Committed Bank, October 25,
2007 or such later date as may be agreed in writing from time to time by
Borrower, Master Servicer, the Lender, the Administrative Agent and such
Committed Bank.

 

(g)           The definition of “Obligor Concentration Limit” in Exhibit I to
the Agreement is hereby amended and restated by replacing all references to
“Boise Cascade Corporation” with “Boise Cascade Corporation or its successor, so
long as its successor is Boise Cascade LLC.”

 

(h)           The following definitions are hereby deleted from Exhibit I to the
Agreement:

 

Additional Committed Bank
Advance Account Deposit
Advance Account Party
Committed Bank Maturity Date
Downgraded Committed Bank
Existing Commitment Termination Date
Non-Renewing Committed Bank
Notice of Conversion

 

(i)            Exhibit XI to the Agreement is hereby deleted.

 

(j)            Exhibit XII to the Agreement is hereby deleted.

 

(k)           Annex A hereto is hereby added as Annex A to the Agreement.

 

SECTION 2.  Effective Date.  This Amendment shall become effective as of the
date first above written (the “Effective Date”) on the date on which the
Administrative Agent shall have received a duly executed copy of the Amended and
Restated Fee Letter and the payment of the renewal fee referred to therein.

 

SECTION 3.  Reference to and Effect on the Agreement and the Related
Documents.     Upon the effectiveness of this Amendment, (i) each of the
Borrower and the Master Servicer hereby reaffirms all representations and
warranties made by it in Article V of the Agreement (as amended hereby) and
agrees that all such representations and warranties shall be deemed to have been
remade as of the Effective Date of this Amendment, (ii) each of the Borrower and
the Master Servicer hereby represents and warrants that no Amortization Event,
Unmatured Amortization Event, Termination Event or Unmatured Termination Event,
shall have

 

2

--------------------------------------------------------------------------------


 

occurred and be continuing and (iii) each reference in the Agreement to “this
Agreement”, “hereunder”, “hereof”, “herein” or words of like import shall mean
and be, and any references to the Agreement in any other document, instrument or
agreement executed and/or delivered in connection with the Agreement shall mean
and be, a reference to the Agreement as amended hereby.

 

SECTION 4.  Effect.  Except as otherwise amended by this Amendment, the
Agreement shall continue in full force and effect and is hereby ratified and
confirmed.

 

SECTION 5.  Governing Law.  This Amendment will be governed by and construed in
accordance with the laws of the State of New York (without regard to principles
of conflicts of law other than Section 5-1401 of the New York General
Obligations Law).

 

SECTION 6. Severability.  Each provision of this Amendment shall be severable
from every other provision of this Amendment for the purpose of determining the
legal enforceability of any provision hereof, and the unenforceability of one or
more provisions of this Amendment in one jurisdiction shall not have the effect
of rendering such provision or provisions unenforceable in any other
jurisdiction.

 

SECTION 7. Counterparts.  This Amendment may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument.  Delivery of an executed
counterpart of a signature page by facsimile shall be effective as delivery of a
manually executed counterpart of this Amendment.

 

[remainder of page intentionally left blank]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

 

LP RECEIVABLES CORPORATION

 

 

 

 

 

By:

 

 

 

 

Mark G. Tobin

 

 

Treasurer

 

 

 

 

 

 

 

LOUISIANA-PACIFIC CORPORATION

 

 

 

 

 

By:

 

 

 

 

Curtis M. Stevens

 

 

Executive Vice President, Administration,

 

 

and Chief Financial Officer

 

[additional signatures to follow]

 

--------------------------------------------------------------------------------


 

 

BLUE RIDGE ASSET FUNDING
CORPORATION

 

 

 

 

 

by: Wachovia Capital Markets, LLC

 

its Attorney-in-Fact

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

WACHOVIA BANK, NATIONAL
ASSOCIATION,

 

as Administrative Agent and Committed Bank

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

[end of signatures]

 

--------------------------------------------------------------------------------


 

ANNEX A

 

FINANCIAL TESTS

 

(a)           Consolidated Net Worth.  The following test shall be in effect at
all times:

 

The Consolidated Net Worth of Louisiana-Pacific Corporation and its consolidated
subsidiaries (“Louisiana Pacific”) shall not at any time be less than the sum of
(A) $1,150,000,000 plus (B) on a cumulative basis as of the end of each fiscal
quarter of Louisiana Pacific, commencing with the fiscal quarter ending December
31, 2005, an amount equal to 25% of Consolidated Net Income for the fiscal
quarter then ended, after giving effect to the payment of dividends for such
period; provided, that Consolidated Net Worth shall not at any time be less than
$1,150,000,000.

 

(b)           Additional Financial Tests.  The following tests (the “Additional
Tests”) shall be effective during any (i) No Collateral Period, (ii) upon the
termination of the Bank Credit Agreement if no Replacement Facility has been
entered into by Louisiana Pacific or any of its subsidiaries and (iii) upon the
execution and delivery by Louisiana Pacific or any of its subsidiaries of a
Replacement Facility (unless the Administrative Agent shall have notified the
Borrower and Louisiana Pacific in writing that some or all of the financial
covenants, if any, contained in a Replacement Facility shall be applicable, in
which case, the Additional Tests shall no longer apply and such financial
covenants shall be incorporated herein by reference as if set forth herein and
shall be applicable hereunder for any period of time designated by the
Administrative Agent):

 

(i)            Leverage Ratio.  The Consolidated Leverage Ratio of Louisiana
Pacific, as of the last day of each fiscal quarter of Louisiana Pacific, shall
be less than or equal to 3.00 to 1.00.

 

(ii)           Interest Coverage Ratio.  The Consolidated Interest Coverage
Ratio of Louisiana Pacific, as of the last day of each fiscal quarter of
Louisiana Pacific, shall be greater than or equal to 4.00 to 1.00.

 

As used in this Annex A, the following terms shall have the following meanings:

 

Bank Commitment Period:  The period from and including September 1, 2004 to but
not including the Maturity Date.

 

Bank Credit Agreement:  That certain Credit Agreement, dated as of September 1,
2004 by and among Louisiana-Pacific Corporation, as borrower, those Domestic
Subsidiaries (as defined therein) of Louisiana-Pacific Corporation identified as
a Guarantor (as defined therein) on the signature pages thereto and such other
Domestic Subsidiaries of Louisiana-Pacific Corporation as may from time to time
become a party thereto, the several banks and other

 

--------------------------------------------------------------------------------


 

financial institutions as may from time to time become parties to such Credit
Agreement, Bank of America, N.A., as syndication agent and as collateral agent
for the Lenders, Royal Bank of Canada and the Bank of Nova Scotia, as
documentation agents, and Wachovia Bank, National Association, as administrative
agent.

 

Capital Lease:  Any lease of property, real or personal, the obligations with
respect to which are required to be capitalized on a balance sheet of the lessee
in accordance with GAAP.

 

Capital Stock:  (a) In the case of a corporation, capital stock, (b) in the case
of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.

 

Cash Collateral Notice:  Has the meaning given to such term in the Bank Credit
Agreement.

 

Cash Collateral Period:  The period beginning on the date that Louisiana Pacific
shall deliver to the Administrative Agent under the Bank Credit Agreement a Cash
Collateral Notice and ending on the Collateral Release Date

 

Collateral Release Date:  Has the meaning given to such term in the Bank Credit
Agreement.

 

Consolidated EBITDA:  For any period, determined for Louisiana Pacific on a
consolidated basis, the sum of (a) Consolidated Net Income, plus (b) an amount
which, in the determination of Consolidated Net Income, has been deducted for
(i) Consolidated Interest Expense, (ii) total federal, state, local and foreign
income and similar taxes, (iii) depreciation and amortization expense, and (iv)
other non-cash items (excluding any such non-cash item to the extent that it
represents an accrual or reserve for potential cash items in any future period
or amortization of a prepaid cash item that was paid in a prior period), minus
(c) non-cash items increasing Consolidated Net Income for such period (excluding
any such non-cash item to the extent it represents the reversal of an accrual or
reserve for potential cash item in any prior period or will result in the
receipt of cash payments in a future period), all as determined in accordance
with GAAP.  Unless expressly indicated otherwise, the applicable period shall be
for the four consecutive quarters ending on the date of computation.

 

Consolidated Interest Coverage Ratio:  As of the end of any fiscal quarter of
Louisiana Pacific for the four fiscal quarter period ending on such date with
respect to Louisiana Pacific on a consolidated basis, the ratio of (a)
Consolidated EBITDA for such period to (b) the difference (to the extent the
difference between the following is negative, for purposes of calculating the
Consolidated Interest Coverage Ratio, this clause (b) shall be set at $1.00) of
(i) Consolidated Interest Expense for such period minus (ii) Consolidated
Interest Income for such period.

 

Consolidated Interest Expense:  For any period, all interest expense (including,
without limitation, the interest component under Capital Leases) of Louisiana
Pacific on a consolidated

 

A-2

--------------------------------------------------------------------------------


 

basis, including all commissions, discounts and other fees and charges owed with
respect to letters of credit and net costs under Hedging Agreements, as
determined in accordance with GAAP.  Unless expressly indicated otherwise, the
applicable period shall be for the four consecutive quarters ending on the date
of computation.

 

Consolidated Interest Income:  For any period, all interest income of Louisiana
Pacific on a consolidated basis, as determined in accordance with GAAP.  Unless
expressly indicated otherwise, the applicable period shall be for the four
consecutive quarters ending on the date of computation.

 

Consolidated Leverage Ratio:  As of the end of any fiscal quarter of Louisiana
Pacific for the four fiscal quarter period ending on such date with respect to
Louisiana Pacific on a consolidated basis, the ratio of (a) Funded Debt of
Louisiana Pacific on a consolidated basis on the last day of such period to (b)
Consolidated EBITDA for such period.

 

Consolidated Net Income:  For any period, net income of Louisiana Pacific on a
consolidated basis, as determined in accordance with GAAP.  Unless expressly
indicated otherwise, the applicable period shall be for the four consecutive
quarters ending on the date of computation.

 

Consolidated Net Worth:  As of any date of computation, (a) Consolidated Total
Assets minus (b) the total liabilities of Louisiana Pacific on a consolidated
basis, as determined in accordance with GAAP.

 

Consolidated Total Assets:  On the date of computation, the amount of total
assets of Louisiana Pacific on a consolidated basis, as determined in accordance
with GAAP.

 

Funded Debt:  With respect to any Person, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, or upon
which interest payments are customarily made, (c) all obligations of such Person
under conditional sale or other title retention agreements relating to property
purchased by such Person (other than customary reservations or retentions of
title under agreements with suppliers entered into in the ordinary course of
business), (d) all obligations (including, without limitation, earnout
obligations) of such Person incurred, issued or assumed as the deferred purchase
price of property or services purchased by such Person (other than trade debt
incurred in the ordinary course of business and due within nine months of the
incurrence thereof) that would appear as liabilities on a balance sheet of such
Person, (e) the principal portion of all obligations of such Person under
Capital Leases, (f) all obligations of such Person under Hedging Agreements,
excluding any portion thereof that would be accounted for as interest expense
under GAAP, (g) the maximum amount of all letters of credit issued or bankers’
acceptances facilities created for the account of such Person and, without
duplication, all drafts drawn and unreimbursed thereunder, (h) all preferred
Capital Stock or other equity interests issued by such Person and which by the
terms thereof could be (at the request of the holders thereof or otherwise)
subject to mandatory sinking fund payments, redemption or other acceleration on
or prior to the Maturity Date, (i) the principal balance outstanding under any
synthetic lease, tax retention operating lease, off-balance sheet loan or
similar off-balance sheet financing product, (j) all Indebtedness of

 

A-3

--------------------------------------------------------------------------------


 

others of the type described in clauses (a) through (i) hereof secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on, or payable out of the proceeds of
production from, property owned or acquired by such Person, whether or not the
obligations secured thereby have been assumed, (k) all Guaranty Obligations of
such Person with respect to Indebtedness of another Person of the type described
in clauses (a) through (i) hereof, and (l) all Indebtedness of the type
described in clauses (a) through (i) hereof of any partnership or unincorporated
joint venture in which such Person is a general partner or a joint venturer;
provided, that Funded Debt shall not include any Indebtedness of Louisiana
Pacific (or its consolidated subsidiaries) that is non-recourse to Louisiana
Pacific (or the applicable consolidated subsidiaries) or their respective
assets.

 

GAAP:  Generally accepted accounting principles in effect in the United States
of America applied on a consistent basis.

 

Guaranty Obligations:  With respect to any Person, without duplication, any
obligations of such Person (other than endorsements in the ordinary course of
business of negotiable instruments for deposit or collection) guaranteeing or
intended to guarantee any Indebtedness of any other Person in any manner,
whether direct or indirect, and including without limitation any obligation,
whether or not contingent, (a) to purchase any such Indebtedness or any property
constituting security therefor, (b) to advance or provide funds or other support
for the payment or purchase of any such Indebtedness or to maintain working
capital, solvency or other balance sheet condition of such other Person
(including without limitation keep well agreements, maintenance agreements,
comfort letters or similar agreements or arrangements) for the benefit of any
holder of Indebtedness of such other Person, (c) to lease or purchase property,
securities or services primarily for the purpose of assuring the holder of such
Indebtedness, or (d) to otherwise assure or hold harmless the holder of such
Indebtedness against loss in respect thereof.  The amount of any Guaranty
Obligation hereunder shall (subject to any limitations set forth therein) be
deemed to be an amount equal to the outstanding principal amount (or maximum
principal amount, if larger) of the Indebtedness in respect of which such
Guaranty Obligation is made.

 

Hedging Agreements:  With respect to any Person, any agreement entered into to
protect such Person against fluctuations in interest rates, or currency or raw
materials values, including, without limitation, any interest rate swap, cap or
collar agreement or similar arrangement between such Person and one or more
counterparties, any foreign currency exchange agreement, currency protection
agreements, commodity purchase or option agreements or other interest or
exchange rate or commodity price hedging agreements.

 

Indebtedness:  With respect to any Person, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, or upon
which interest payments are customarily made, (c) all obligations of such Person
under conditional sale or other title retention agreements relating to property
purchased by such Person (other than customary reservations or retentions of
title under agreements with suppliers entered into in the ordinary course of
business), (d) all obligations (including, without limitation, earnout
obligations) of such Person incurred, issued or assumed as the deferred purchase
price of property or services purchased by such Person (other than trade debt
incurred in the ordinary course of business and due within nine months of the
incurrence thereof)

 

A-4

--------------------------------------------------------------------------------


 

that would appear as liabilities on a balance sheet of such Person, (e) the
principal portion of all obligations of such Person under Capital Leases, (f)
all obligations of such Person under Hedging Agreements, excluding any portion
thereof that would be accounted for as interest expense under GAAP, (g) the
maximum amount of all letters of credit issued or bankers’ acceptances
facilities created for the account of such Person and, without duplication, all
drafts drawn and unreimbursed thereunder (excluding performance based letters of
credit issued to Louisiana Pacific’s customers in connection with certain
long-term contracts), (h) all preferred Capital Stock or other equity interests
issued by such Person and which by the terms thereof could be (at the request of
the holders thereof or otherwise) subject to mandatory sinking fund payments,
redemption or other acceleration, (i) the principal balance outstanding under
any synthetic lease, tax retention operating lease, off-balance sheet loan or
similar off-balance sheet financing product, (j) all obligations of such Person
under take-or-pay or similar arrangements or under commodities agreements, (k)
all Indebtedness of others of the type described in clauses (a) through (j)
hereof secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on, or payable out of
the proceeds of production from, property owned or acquired by such Person,
whether or not the obligations secured thereby have been assumed, (l) all
Guaranty Obligations of such Person with respect to Indebtedness of another
Person of the type described in clauses (a) through (j) hereof, and (m) all
Indebtedness of the type described in clauses (a) through (j) hereof of any
partnership or unincorporated joint venture in which such Person is a general
partner or a joint venturer in proportion to such Person’s ownership percentage
in such partnership or joint venture.

 

Lien:  Any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including, without limitation, any conditional
sale or other title retention agreement and any Capital Lease having
substantially the same economic effect as any of the foregoing).

 

Maturity Date:  September 1, 2009.

 

No Collateral Period:  Any period during the Bank Commitment Period that is not
the Cash Collateral Period.

 

Replacement Facility:  Any financing for Louisiana Pacific and/or its
subsidiaries that the Administrative Agent shall reasonably determine to have
replaced, amended and restated or modified the facility evidenced by the Bank
Credit Agreement.

 

A-5

--------------------------------------------------------------------------------